DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 5,065,283).

In regards to claim 1, Adachi et al. teaches a motor drive apparatus comprising: a bus bar (10) through which current is capable of being associated with motor driving flows because of its conductive material; 5a printed circuit board (6); and a conductive support pedestal (12p) mounted on the printed circuit board (6), and interposed between the bus bar (10) and the printed circuit board (6), wherein the conductive support pedestal (12p) includes 10at least one hole (male thread portion (4a)) for screw (4) passing configured to fasten the bus bar (10) and the conductive support pedestal (12p) with screw tightening (via thread (4a)), and a terminal unit (12a, 12b) for a printed circuit board (6) configured to electrically connect an electric wire (circuit pattern (claim 1)) 15provided in the printed circuit board (6) to the conductive support pedestal (12p).


In regards to claim 2, Adachi et al. teaches the motor drive apparatus according to claim 1, wherein each one of a plurality of the bus bars (left and right busbar (1)) is connected to each of a plurality of the holes (figure 4) for screw passing (4) provided in the conductive support pedestal (12, figure 4).  

In regards to claim 3, Adachi et al. teaches the motor drive apparatus according to claim 1, wherein each one of a plurality of the bus bars (1)  is connected to each of a plurality of the holes (figure 4) for screw passing provided in the conductive support pedestal (12, figure 4).

In regards to claim 7, Adachi et al. teaches the motor drive apparatus according to claim 1, wherein a plurality of the conductive support pedestals (12, figure 4) are provided in the printed circuit board (6).  


Claim(s) 1, 4-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takuya (JPH06302932A).

In regards to claim 1, Takuya teaches a motor drive apparatus comprising: a bus bar (460) through which a current is capable of being associated with motor driving flows because of its conductive material; a printed circuit board (200); and a conductive support pedestal (100) mounted on the printed circuit board (200), and interposed between the bus bar (460) and the printed circuit board (200), wherein the conductive support pedestal (100) includes at least one hole (hole in which the fastener (450) is inserted, figure 5) for screw passing configured to fasten the bus bar (460) and the conductive support pedestal (100) with screw tightening (450), and a terminal unit for a printed circuit board (101) configured to electrically connect an electric wire (copper foil pattern (201))  provided in the printed circuit board (200) to the conductive support pedestal (100).  
 
25 In regards to claim 4, Takuya teaches the motor drive apparatus according to claim 1, wherein the conductive support pedestal (100) includes an upper plate portion (100, figure 2), and a pair of side plate portions (unfolded figure below) extended from a pair 30of edges of the upper plate portion in a direction crossing the upper plate portion and disposed with a space in between (see figure 2, below), the side plate portion being attached at ends thereof to the printed circuit board (200), and the holes for screw passing is provided in the upper 35plate portion or the side plate portion (see figure 5, below).  

    PNG
    media_image1.png
    453
    575
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    379
    463
    media_image2.png
    Greyscale


In regards to claim 5, Takuya teaches the motor drive apparatus according to claim 4, wherein the upper plate portion and the side plate- 28 – portion (see figure 5, above) constitute a drip-proof wall for other mounted component of the printed circuit board (because of its shape as claimed in claim 1).  

In regards to claim 6, Takuya teaches the motor drive apparatus according to claim 4, wherein the upper plate portion and the side plate 5portion (see figure 5, above)  constitute a ventilation passage for other mounted component of the printed circuit board (because of its shape as claimed in claim 1).  
 
In regards to claim 11, Takuya teaches the motor drive apparatus according to claim 1, wherein the bus bar has a rectangular-parallelepiped shape (see the figure 5, above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuya (JPH06302932A).

In regards to claim 2, Takuya teaches the motor drive apparatus according to claim 1.

Takuya does not explicitly teach a plurality of the bus bars are connected to the one hole for screw passing provided on the conductive 20support pedestal.  

Takuya does teach that the fastener (450) can be inserted and or removed from the holes of the conductive support pedestal (100, figure 5).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the structure of Takuya a plurality of the bus bars connected to the one hole for screw passing provided on the conductive 20support pedestal instead of one busbar to expand the use of the circuit board and make it more compact. 


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a plurality of the printed circuit boards are connected to each other via the conductive support pedestal. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the bus bar has a rib that secures bending strength of the bus bar. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the conductive support pedestal has a rib that secures bending strength of the conductive support pedestal. None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848